DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) the specification does not provide a page number to each page.  (2) on page 5, line 25, “second connecting lever 14” should be “second connecting lever 16”.  (3) the format of the specification does not comply with current U.S. practice (subtitles missing).  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 2, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

In claim 17, line 4, “an axis of the actuating member” renders the claim confusing because it is not clear exactly how this axis is related/linked to “an axis” stated in claim 16 (line 9).
In claim 19, line 2, it is not clear how “a hinge part” is related/linked to the first part or the second hinge part stated in claim 16.
In claim 19, lines 4-5, “the reciprocal articulation axis of the levers” lacks proper antecedent basis.  Further, it is not clear exactly how “a distance” is defined from “the reciprocal articulation axis of the levers” (i.e., a plurality of levers).
In claim 21, line 2, “on a separate actuation element” is confusing.  It is not clear how “a separate actuation element” is provided in the second connecting lever, with a separation.
In claim 22, line 2, “adjustably supported” cannot be understood because one cannot know what is being adjusted, without providing a physical quantity.   
 Claim 27 is vague and indefinite for failing to further limit the subject matter of claim 16.  In claim 27, line 3, “…or vice versa”, directed to an embodiment reversing the locations of the actuating member and the actuation surface, contradicts with the embodiment of independent claim 16 in which the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19-20, and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hammerer ‘307 (US 2018/0087307 A1).
Regarding claim 16, Hammerer shows a decelerated hinge (4) comprising a first hinge part (5) to be fixed to furniture carcass (2), a second hinge part (9) to be fixed to a door (3), an articulation system having a plurality of levers (6, 7, 8, 10) and at least five articulation axes (A, B, C, D, E, F, G); elastic means (16) acting on the closing direction of the hinge; a deceleration device (25) having an actuating member (26) that can move linearly according to an axis (axis of piston rod 28); wherein the actuating member (26) is moveably arranged in a first connecting lever (8), and wherein least one actuation surface (29) for the actuating member (26) is provided inside a second connecting lever (7) which is adjacent to the first connecting lever (8).

As to claim 20, Hammerer shows the actuation surface (29) formed directly in the second connecting lever (7).
As to claim 24, the deceleration device (25) is moveably supported as a whole in the first lever (housing 26 is moveable, see [0034]-[0036]).
As to claim 25, the actuating surface (29) and/or the actuating member (26) have cam-shaped contact surfaces (both actuating surface and actuating member, slidingly engaged according to the profile of their interface, having cam-shape).  
As to claim 26, Hammerer shows a first lever (8) connected to the second hinge part (9) by a first axis (G), the first lever connected to the second lever (7) by a second axis ( E), the second end of the second lever connected to the first hinge part (5) by a third axis ( C), the third lever (6) connected to the second hinge part (9) by a fourth axis (F), a fourth lever (10) connected to the third lever by a 
As to claim 27, the actuating member (26) is arranged in the first lever (8) and the actuation surface (29) is provided inside the second lever (7), adjacent to the first lever.
As to claim 28, the actuating member (26) is arranged in the third lever (6) and the actuation surface (29) is provided inside the fourth lever, adjacent to the third lever (see embodiment of fig. 4a and paragraph [0029]).
As to claim 29, the connecting levers (6, 7, 8, 10) of Hammerer are somewhat U-shaped in cross-section, and the deceleration device (25) is inserted in the U-shaped cross-section of one of the levers.
As to claim 30, the deceleration device (25) has a housing body (26), which is contoured to be fixed in the first lever (8) and which defines a cylindrical seat for sliding and/or guiding a fluid-type linear damper ([0026], [0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerer ‘307.
Hammerer discloses the claimed invention except for the actuation surface formed on a separate actuation element.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the actuation surface on a separate element, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Allowable Subject Matter
Claims 17-18 and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:

US 2016/0153224 A1 (SALICE) shows a hinge having a deceleration device mounted on a hinge arm and actuated by the surface of a lever during swinging of the hinge, and a spring means acting on the levers in a closing direction of the hinge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
January 24, 2022